PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/705,418
Filing Date: 6 Dec 2019
Appellant(s): Bolton, Charles



__________________
Brendan B. Dix
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed April 12, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues: 
It is submitted that the motivation set forth in the rejection (as a reason for the allegedly obvious combination relied upon) is not directed to a problem that has been shown to be 1) “known in the art” 2) “at the time of the invention” and 3) “addressed by the patent”, as required by the Supreme Court in the KSR opinion.

Examiner’s Response:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Glascock discloses a traffic light display assembly being configured to be mounted to a rear of a semi trailer for alerting traffic behind the semi trailer to the status of a traffic light in front of the semi trailer.  Glascock discloses that the assembly comprises a control panel but does not give the specifics of the control panel. However, in paragraph 0013 Glascock teaches: “The controller may also include memory cards, servers, and/or computer discs.  Although the controller may be configured to perform one or more steps described herein, other control units may be utilized while still falling within the scope of various embodiments.”.  These teachings, would lead the skilled artisan to look to the prior art for “other control units” when considering how to configure the controller.  Bryce, in an analogous art for a traffic light display assembly, discloses the specifics (i.e. housing, mounting position, etc) of a controller that was known in the art at the time of the invention by applicant.  As such, it would have been obvious to the skilled artisan to try the control panel of Bryce in the invention of Glascock in order to carry out the objective of the invention (as suggested by Glascock in paragraph 0023).  
Neither Glascock nor Bryce discloses that the controller has a touch screen.  Bryce discloses the use of manual inputs (see Figure 1).  Boudreau discloses that it was known in the art to use a touch screen as an input at a control device.  Since this knowledge was generally available to one of ordinary skill in the art, it would have been obvious to try using a touch screen as an input in the invention of Glascock in view of Bryce.  The selection of an appropriate input means amounts to a matter of engineering preference that would be left to the artisan.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:

/QUAN-ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684           
                                                                                                                                                                                             /JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.